

116 HRES 706 IH: Expressing support for the designation of November 9, 2019, as “Gold Star Father’s Day”.
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 706IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Johnson of Georgia (for himself, Mr. Woodall, Mr. Austin Scott of Georgia, Mr. Bishop of Georgia, Mr. David Scott of Georgia, Mr. Costa, Ms. Johnson of Texas, Mr. Loudermilk, Ms. Wilson of Florida, Ms. Norton, Ms. Lee of California, Ms. Moore, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mr. Rush, Mr. Lewis, Mrs. Watson Coleman, Ms. Fudge, Mrs. Beatty, Mrs. Radewagen, Mr. Cox of California, Mrs. McBath, Mr. Allen, and Mr. Cisneros) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of November 9, 2019, as Gold Star Father’s Day.
	
 Whereas thousands of men and women have laid down their lives to defend the liberty and soul of our Nation, and families of fallen members of the Armed Forces have lost their loved ones in service to our country;
 Whereas families of members of the Armed Forces demonstrate a different kind of heroism, supporting children and family members while loved ones are deployed, sacrificing holidays with members who are serving overseas, and facing each day knowing their loved one might be in danger and could never return home;
 Whereas, before the Iraq war, the United States had lost over 1,300,000 members of the Armed Forces during wartime, and since October 2001, over 4,400 members of the Armed Forces have lost their lives serving this country, leaving thousands of family members behind;
 Whereas, in 2015, the Gold Star Fathers Act was signed into law to ensure Gold Star Fathers were eligible for the same benefits guaranteed to mothers of fallen or permanently disabled members of the Armed Forces, honoring their sacrifice and loss, but this legislation did not designate a Gold Star Father’s Day;
 Whereas the last Sunday in September was designated by Congress as Gold Star Mother’s Day in 1936; Whereas President Donald Trump designated September 24, 2017, as Gold Star Mother’s and Family’s Day, and in 2016 President Barack Obama proclaimed September 25, 2016, as Gold Star Mother’s and Family’s Day;
 Whereas the Georgia House of Representatives adopted House Resolution 723 on March 24, 2017, recognizing November 9 as Georgia Gold Star Father Day;
 Whereas Father’s Day honors and celebrates fatherhood and the unique paternal bonds between a father and his children; and
 Whereas the goals of Gold Star Father’s Day on November 9 are to— (1)honor and celebrate fathers who have lost children in service to the United States of America;
 (2)honor fathers of fallen members of the Armed Forces and recognize that they as parents have experienced extraordinary and unimaginable loss;
 (3)recognize the need to support families of members of the Armed Forces throughout the United States; and
 (4)honor the courage of fathers who understand the true price of freedom and now face Father’s Day without their child[ren]: Now, therefore, be it
	
 That the House of Representatives supports the designation of Gold Star Father’s Day. 